613684DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Response to Arguments
Applicant's arguments are moot in view of Flattinger (US 2007/0119840) and Okamoto (US 2013/0099710). 

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jusionis (US 5,220,144) in view of Flattinger (US 2007/0119840) and Okamoto (US 2013/0099710).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.
 
Regarding claim 1, Jusionis discloses
An orbital welding device (Water cooled orbital welding head, title, Figs. 5-6

    PNG
    media_image1.png
    587
    335
    media_image1.png
    Greyscale
  


    PNG
    media_image2.png
    330
    592
    media_image2.png
    Greyscale
), 
comprising: 

a weld head (the operational elements of the welding head; C3:11, Fig. 2) having a tubular mount (A head assembly 40; C4:12, Fig. 6 [pivotally including] a pair of clamps 51; C6:28, Fig. 6) and a welding electrode holder (a semi-circular ring 82; Fig. 1

    PNG
    media_image3.png
    998
    642
    media_image3.png
    Greyscale
) mounted rotatably with respect to the tubular mount;

(a set of pushbutton controls 23; C4:7-8, Fig. 5);  
an electric motor (a motor 22; C4:7, Fig. 5), which is activated by the controller and is configured to drive the welding electrode holder to turn the welding electrode holder with respect to the tubular mount; and

the welding electrode holder by the motor, 

Jusionis discloses “a controller” and “the orbital welding device having the welding electrode holder by the motor” as mapped above, but is silent regarding

a motor controller 
an electrical torque measuring device, configured to measure a torque applied to the welding electrode holder by the motor, 
wherein the torque measuring device is connected to the motor controller, and in that the motor controller is configured to stop the motor automatically if the torque exceeds a predetermined first torque;
wherein the motor controller is configured to start the motor automatically in the opposite direction for a defined time or for a defined number of revolutions directly after the motor has been stopped in response to the predetermined first torque being exceeded.

	However Flattinger discloses, in the same field for “Welding Torch with a Torch Housing and Drive for Welding Rod Transport” (title, Figs. 2, 5

    PNG
    media_image4.png
    947
    671
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    994
    699
    media_image5.png
    Greyscale
), 

a motor controller (a control electronics part 39; P71:3, Fig. 2 [and] control electronics (not illustrated) used in the torch housing 28 to control the drive motor 33; P79:2-4, Fig. 2)

an electrical torque measuring device (“a sensor” “To control the drive motor 33 in terms of torque”; P79:2 and 1-2), configured to measure a torque (torque; P79:2) applied to the welding electrode holder (an electrically conductive drive roller 31 directly fastened to the motor shaft 46, a current flow is able to propagate from the drive roller 31 via the motor shaft 46 and the rotor magnets 49; P98:6-9, Fig. 3-4) by the motor (the drive motor 33; P79:1, Figs. 2, 5), 

wherein the torque measuring device is connected (“the sensor signals thereby transmitted to the control electronics via short lines”; P27:2-3, Fig. 2) to the motor controller, and in that the motor controller is configured (establishing a simple communication with external control devices, for instance, via a serial bus; P27:5-6, Figs.1, 2, 5) to stop the motor automatically (the automatic use of the welding torch, e.g. on a robot; P36:2-3) if the torque 

wherein the motor controller is configured to 

	The advantage of using Flattinger’s “control electronics part 39” and “a sensor” “To control the drive motor 33 in terms of torque” is to increase the controllability of a motor by providing a dedicated motor controller and prevent the motor coil from being burnt when the motor is stalled without overcoming the mechanical torque by the overload on the motor shaft and converting the supplied electric power as the heat between the coils and overcome the “disadvantage residing in that no optimum cooling of the drive motor is feasible, since the forming rotor heat is taken up by the stator housing and no optimum heat removal takes place on account of small cooling surfaces or respective transition resistances to the welding torch” (P4:15-19).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jusionis with Flattinger by replacing Jusionis’ set of pushbutton controls 

	Jusionis discloses “the torque” and “the motor controller” as mapped above, but Jusionis in view of Flattinger is silent regarding

if the torque exceeds a predetermined first torque;

wherein the motor controller is configured to start the motor automatically in the opposite direction for a defined time or for a defined number of revolutions directly after the motor has been stopped in response to the predetermined first torque being exceeded.

	However Okamoto discloses, to solve the problem for “the motor 21 to rotate in the reverse direction and, a torque drop to be reduced when the motor 21 is made to rotate in the reverse direction” (P123:1-5 wherein the spec discloses the problem for “an electric torque measuring device 7, which is configured to measure a torque applied by the motor 6 to the welding electrode holder 4”; P22:9-11),

if the torque (the load torque; P23:2) exceeds (exceeds a preset limit torque value; Claim 9, line 6 from the end) a predetermined first torque (a preset limit torque value; P23:2-3);

wherein the motor controller (the motor control apparatus; P8:7) is configured to start (reverse; P8:9) the motor automatically in the opposite direction (the “reverse” direction; P8:9) for a defined time (the time “when the load torque on the cutting tool reaches a preset reference torque”; P8:5-6) or for a defined number of revolutions directly after the motor has been stopped in response to the predetermined first torque being exceeded.

	The advantage of using Okamoto’s motor threshold torque and reversing the rotation of the motor by the motor control apparatus is to overcome the well-known overloaded torque of the motor shaft connected to the load by “performing one of three operations: (1) to decrease the rotational speed of the motor, (2) to stop the motor, and (3) to reverse the rotation of the motor” (P8:5-9). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jusionis in view of Flattinger with Okamoto by replacing Flattinger’s control electronics part 39 without having a motor threshold torque and reverse rotation of the motor with Okamoto’s motor threshold torque and reversing the rotation of the motor by the motor control apparatus in order to overcome the well-known overloaded torque of the motor shaft connected to the load by “performing one of three operations: (1) to decrease the rotational speed of the motor, (2) to stop the motor, and (3) to reverse the rotation of the motor”.

Regarding claim 4, Jusionis in view of Flattinger and Okamoto discloses
the motor controller (Okamoto: the motor control apparatus; P8:7) is configured to stop (Okamoto: a stop mode; P48:2) the motor (Okamoto: the load torque; P23:2) again automatically if the torque (Okamoto: the load torque; P23:2) exceeds (Okamoto: exceeds a preset limit torque value; Claim 9, line 6 from the end) again the predetermined torque (Okamoto: a preset limit torque value; P23:2-3) after the motor has been started in the opposite direction (Okamoto: the “reverse” direction; P8:9) for a defined time (the time “when the load torque on the cutting tool reaches a preset reference torque”; P8:5-6) or for a defined number of revolutions directly after the motor has been stopped because of the first predetermined torque being exceeded.

Regarding claim 6, Jusionis in view of Flattinger and Okamoto discloses
(Jusionis: a set of push button controls 24; C4:7-8, Fig. 5) and the electrical torque measuring device (Flattinger: “a sensor” “To control the drive motor 33 in terms of torque”; P79:2 and 1-2) are arranged in a welding power source (Kikuchi: Power “To Welding Operation”; Fig. 2) of the orbital welding device (Jusionis: Water cooled orbital welding head, title, Figs. 5-6), while the motor (Jusionis: a motor 22; C4:7, Fig. 5) is arranged in the weld head (Jusionis: the operational elements of the welding head; C3:11, Fig. 2).

	The advantage of using Okamoto’s motor threshold torque and reversing the rotation of the motor by the motor control apparatus is to overcome the well-known overloaded torque of the motor shaft connected to the load by “performing one of three operations: (1) to decrease the rotational speed of the motor, (2) to stop the motor, and (3) to reverse the rotation of the motor” (P8:5-9). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jusionis in view of Flattinger with Okamoto by replacing Flattinger’s control electronics part 39 without having a motor threshold torque and reverse rotation of the motor with Okamoto’s motor threshold torque and reversing the rotation of the motor by the motor control apparatus in order to overcome the well-known overloaded torque of the motor shaft connected to the load by “performing one of three operations: (1) to decrease the rotational speed of the motor, (2) to stop the motor, and (3) to reverse the rotation of the motor”.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jusionis (US 5,220,144) in view of Flattinger (US 2007/0119840) and Okamoto (US 2013/0099710) as applied to claim 1 above, and further in view of Kruegger (US 2010/0097879).

Regarding claim 2, Jusionis in view of Flattinger and Okamoto discloses
the electrical torque measuring device (Flattinger: “a sensor” “To control the drive motor 33 in terms of torque”; P79:2 and 1-2) 

but is silent regarding 
the electrical torque measuring device has a current measuring device, which is configured to measure an electrical motor current for driving the motor as a value representing the torque.

However Kruegger discloses, to solve the problem for “a current sensor (not shown) that senses the drive motor 330 current output” (P42:2-3, Fig. 3

    PNG
    media_image6.png
    937
    639
    media_image6.png
    Greyscale

Wherein the spec discloses the problem for “a current measuring device 7.1, which is configured to measure an electric motor current for driving the motor 6”; PGPUB P23:1-3), 

the electrical torque measuring device (the controller 820 comprising a current sensor (not shown) that senses the drive motor 330 current output”; P4212-3, Fig. 3) has a current measuring device (a current sensor (not shown); P42:2-3, Fig. 3), which is configured to measure an electrical motor current (the drive motor 330 current output; P42:2-3, Fig. 3 [and] motor current; P42:5) for driving the motor (the drive motor 330; P42:4) as a value (the “current output” reading of “the drive motor 330 current output”; P42:2-3, Fig. 3) representing the torque (torque output; P42:4).

	The advantage of using Kruegger’s current sensor sensing the drive motor 330 current output is to improve an easiness of measurement by measuring the converted parameter such as electric current instead of the desired mechanical torque of the motor shaft.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jusionis in view of Flattinger and Okamoto by replacing Flattinger’s “sensor” with Kruegger’s current sensor sensing the drive motor 330 current output in order to improve an easiness of measurement by measuring the converted parameter such as electric current instead of the desired mechanical torque of the motor shaft.
 

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jusionis (US 5,220,144) in view of Flattinger (US 2007/0119840) and Okamoto (US 2013/0099710) as applied to claim 1 above, and further in view of Lahti (US 2017/0136567) and Timmons (US 5,837,966).

Regarding claim 5, Jusionis in view of Flattinger and Okamoto discloses
the orbital welding device (Jusionis: Water cooled orbital welding head, title, Figs. 5-6) is configured to, in response to the torque (Jusionis: the torque of “a motor 22”; C4:7, Fig. 5) exceeding (Okamoto: exceeding a preset limit torque value; Claim 9, line 6 from the end) 

but Jusionis in view of Flattinger and Okamoto is silent regarding
the torque exceeding a second predetermined torque throughout a predetermined time period, 
do one or more of: output at least one of a visual signal, an acoustic signal, or a haptic signal; send an electrical signal for at least one of visual output, acoustic output, or haptic output on another device; or store an indication on a storage unit, 
wherein the second predetermined torque is less than the first predetermined torque.

	However Lahti discloses, to solve the problem for “monitors the second torque in real time and adjusts one or more parameters of the electromagnetic tensioning device in response to a deviation of the second torque from a target torque range” (P12:4-1 from the end, wherein the spec discloses the problem to solve “an electric torque measuring device 7, which is configured to measure a torque applied by the motor 6 to the welding electrode holder 4”; P22:9-11),

the torque (a detected torque; P66:3-4) exceeding (P83:14) a second predetermined torque (the lower “torque limit (P83:14-15)” of “an acceptable range” from “the desired torque (or an acceptable range”; P83:8-9) throughout a predetermined time period (one of “During start-up” or “during normal conditions”; P82:6-5 from the end and P84:4-5), 

wherein the second predetermined torque is less than the first predetermined torque (the upper “torque limit (P83:14-15)” of “an acceptable range” from “the desired torque (or an acceptable range”; P83:8-9).

	The advantage of using Lahti’s “torque” having “an acceptable range” is to increase the operational window of a torque from a point operational torque to “an acceptable range of torque”.
	Therefore it would have been obvious o one having ordinary skill in the art at the time the invention was made to modify Jusionis in view of Flattinger and Okamoto with Lahti by replacing Jusionis’ point torque of “a motor 22” with Lahti’s “torque” having “an acceptable range” in order to increase the operational window of a torque from a point operational torque to “an acceptable range of torque”.

	Jusionis discloses “a controller” as mapped above, but Jusionis in view of Flattinger, Okamoto and Lahti is silent regarding
do one or more of: output at least one of a visual signal, an acoustic signal, or a haptic signal; send an electrical signal for at least one of visual output, acoustic output, or haptic output on another device; or store an indication on a storage unit, 

However, Timmons discloses, in the same field for “the signal emitted at the exterior end of the module as a light or an audio tone or both, or routed into or though the weld head” (C6:15-17, Fig. 6

    PNG
    media_image7.png
    624
    282
    media_image7.png
    Greyscale
),

do one or more of:  
output at least one (a digital or electronic signal for display; C6:19-22) of a visual signal (a digital or electronic signal for display; C6:19-22), an acoustic signal, or a haptic signal; 

send an electrical signal (a digital or electronic signal; C6:19) for at least one (a digital or electronic signal for display; C6:19-22) of visual output (the output for “a digital or electronic signal for display”; C6:19-22), acoustic output, or haptic output on another device; or store an indication on a storage unit, 

The advantage of using Timmons’ display is to provide a well-known man-machine interface.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jusionis in view of Flattinger, Okamoto and Lahti with Timmons by adding Timmons’ display to Brock’s Motor Torque Monitor in order to provide a well-known man-machine interface.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jusionis (US 5,220,144) in view of Flattinger (US 2007/0119840), Okamoto (US 2013/0099710), Lahti (US 2017/0136567) and Timmons (US 5,837,966).

Regarding claim 8, Jusionis discloses
An orbital welding device (Water cooled orbital welding head, title, Figs. 5-6

    PNG
    media_image1.png
    587
    335
    media_image1.png
    Greyscale
  


    PNG
    media_image2.png
    330
    592
    media_image2.png
    Greyscale

), comprising: 

a weld head (the operational elements of the welding head; C3:11, Fig. 2) having a tubular mount (A head assembly 40; C4:12, Fig. 6 [pivotally including] a pair of clamps 51; C6:28, Fig. 6) and a welding electrode holder (a semi-circular ring 82; Fig. 1

    PNG
    media_image3.png
    998
    642
    media_image3.png
    Greyscale
) mounted rotatably with respect to the tubular mount;

a controller (a set of pushbutton controls 23; C4:7-8, Fig. 5);  

an electric motor (a motor 22; C4:7, Fig. 5), which is activated by the controller and is configured to drive the welding electrode holder to turn the welding electrode holder with respect to the tubular mount; and

the welding electrode holder by the motor, 

Jusionis discloses “a controller” and “the orbital welding device having the welding electrode holder by the motor” as mapped above, but is silent regarding

a motor controller

an electrical torque measuring device, configured to measure a torque applied to the welding electrode holder by the motor, wherein the torque measuring device is connected to the motor controller, and the motor controller is configured to stop the motor automatically if the torque exceeds a predetermined first torque;

wherein the motor controller is configured to, in response to the torque exceeding a second predetermined torque, do one or more of: output at least one of a visual signal, an acoustic signal, or a haptic signal; send an electrical signal for at least one of visual output, acoustic output, or haptic output on another device; or store an indication on a storage unit, wherein the second predetermined torque is less than the first predetermined torque; and

wherein the motor controller is configured to start the motor automatically in the opposite direction directly after the motor has been stopped in response to the predetermined first torque being exceeded; and




	However Flattinger discloses, in the same field for “Welding Torch with a Torch Housing and Drive for Welding Rod Transport” (title, Figs. 2, 5

    PNG
    media_image4.png
    947
    671
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    994
    699
    media_image5.png
    Greyscale
), 

a motor controller (a control electronics part 39; P71:3, Fig. 2 [and] control electronics (not illustrated) used in the torch housing 28 to control the drive motor 33; P79:2-4, Fig. 2)

an electrical torque measuring device (“a sensor” “To control the drive motor 33 in terms of torque”; P79:2 and 1-2), configured to measure a torque (torque; P79:2) applied to the welding electrode holder (an electrically conductive drive roller 31 directly fastened to the motor shaft 46, a current flow is able to propagate from the drive roller 31 via the motor shaft 46 and the rotor magnets 49; P98:6-9, Fig. 3-4) by the motor (the drive motor 33; P79:1, Figs. 2, 5), 

wherein the torque measuring device is connected (“the sensor signals thereby transmitted to the control electronics via short lines”; P27:2-3, Fig. 2) to the motor controller, and the motor controller is configured (establishing a simple communication with external control devices, for instance, via a serial bus; P27:5-6, Figs.1, 2, 5) to stop the motor automatically (the automatic use of the welding torch, e.g. on a robot; P36:2-3) if the torque 

	The advantage of using Flattinger’s “control electronics part 39” and “a sensor” “To control the drive motor 33 in terms of torque” is to increase the controllability of a motor by providing a dedicated motor controller and prevent the motor coil from being burnt when the motor is stalled without overcoming the mechanical torque by the overload on the motor shaft and converting the supplied electric power as the heat between the coils and overcome the “disadvantage residing in that no optimum cooling of the drive motor is feasible, since the forming rotor heat is taken up by the stator housing and no optimum heat removal takes place on account of small cooling surfaces or respective transition resistances to the welding torch” (P4:15-19).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jusionis with Flattinger by replacing Jusionis’ set of pushbutton controls 23 without a torque sensor measuring the shaft torque of the motor with Flattinger’s “control electronics part 39” and “a sensor” “to control the drive motor 33 in terms of torque” in order to increase the controllability of a motor by providing a dedicated motor controller and prevent the motor coil from being burnt when the motor is stalled without overcoming the mechanical torque by the overload on the motor shaft and converting the supplied electric power as the heat between the coils and overcome the “disadvantage residing in that no optimum cooling of the drive motor is feasible, since the forming rotor heat is taken up by the stator housing and no optimum heat removal takes place on account of small cooling surfaces or respective transition resistances to the welding torch”.

	Jusionis discloses “the torque” and “the motor controller” as mapped above, but Jusionis in view of Flattinger is silent regarding

if the torque exceeds a predetermined first torque;

wherein the motor controller is configured to, in response to the torque exceeding a second predetermined torque, do one or more of: output at least one of a visual signal, an acoustic signal, or a haptic signal; send an electrical signal for at least one of visual output, acoustic output, or haptic output 

wherein the motor controller is configured to start the motor automatically in the opposite direction directly after the motor has been stopped in response to the predetermined first torque being exceeded; and


wherein the motor controller is configured to stop the motor again automatically if the torque exceeds again the first predetermined torque after the motor has been started in the opposite direction directly after the motor has been stopped because of the first predetermined torque being exceeded.

	However Okamoto discloses, to solve the problem for “the motor 21 to rotate in the reverse direction and, a torque drop to be reduced when the motor 21 is made to rotate in the reverse direction” (P123:1-5 wherein the spec discloses the problem for “an electric torque measuring device 7, which is configured to measure a torque applied by the motor 6 to the welding electrode holder 4”; P22:9-11),

if the torque (the load torque; P23:2) exceeds (exceeds a preset limit torque value; Claim 9, line 6 from the end) a predetermined first torque (a preset limit torque value; P23:2-3);

wherein the motor controller (the motor control apparatus; P8:7) is configured to start (reverse; P8:9) the motor automatically in the opposite direction (the “reverse” direction; P8:9) directly after the motor has been stopped (the motor 21 (the cutting tool) stops; P93:2-3) in response to the predetermined first torque being exceeded; and

	The advantage of using Okamoto’s motor threshold torque and reversing the rotation of the motor by the motor control apparatus is to overcome the well-known overloaded torque of the motor shaft connected to the load by “performing one of three operations: (1) to decrease the rotational speed of the motor, (2) to stop the motor, and (3) to reverse the rotation of the motor” (P8:5-9). 
 with Okamoto by replacing Flattinger’s control electronics part 39 without having a motor threshold torque and reverse rotation of the motor with Okamoto’s motor threshold torque and reversing the rotation of the motor by the motor control apparatus in order to overcome the well-known overloaded torque of the motor shaft connected to the load by “performing one of three operations: (1) to decrease the rotational speed of the motor, (2) to stop the motor, and (3) to reverse the rotation of the motor”.

	Jusionis discloses “the torque” and “the motor controller” as mapped above, but Jusionis in view of Flattinger and Okamoto is silent regarding

wherein the motor controller is configured to, in response to the torque exceeding a second predetermined torque, do one or more of: output at least one of a visual signal, an acoustic signal, or a haptic signal; send an electrical signal for at least one of visual output, acoustic output, or haptic output on another device; or store an indication on a storage unit, 
wherein the second predetermined torque is less than the first predetermined torque; and


wherein the motor controller is configured to stop the motor again automatically if the torque exceeds again the first predetermined torque after the motor has been started in the opposite direction directly after the motor has been stopped because of the first predetermined torque being exceeded.

	However Lahti discloses, to solve the problem for “monitors the second torque in real time and adjusts one or more parameters of the electromagnetic tensioning device in response to a deviation of the second torque from a target torque range” (P12:4-1 from the end, wherein the spec discloses the problem to solve “an electric torque measuring device 7, which is configured to measure a torque applied by the motor 6 to the welding electrode holder 4”; P22:9-11),

(“the control panel” “monitoring the torque”; P60:21 and P60:20) is configured to, in response to the torque (a detected torque; P66:3-4) exceeding (P83:14) a second predetermined torque (the lower “torque limit (P83:14-15)” of “an acceptable range” from “the desired torque (or an acceptable range”; P83:8-9), 

wherein the second predetermined torque is less (lower limit < upper limit) than the first predetermined torque (the upper “torque limit (P83:14-15)” of “an acceptable range” from “the desired torque (or an acceptable range”; P83:8-9); and

wherein the motor controller is configured to stop (P54:11) the motor again (“whenever” “to perform the function”; P48:20,22) automatically (by “the welding equipment's 110 control circuitry”; P83:1-2) if the torque exceeds (exceeding a predetermined torque--a torque limit; P83:14-14) again the first predetermined torque  (the upper “torque limit (P83:14-15)” of “an acceptable range” from “the desired torque (or an acceptable range”; P83:8-9) after the motor has been started in the opposite direction directly after the motor has been stopped because of the first predetermined torque being exceeded.

	The advantage of using Lahti’s “torque” having “an acceptable range” is to increase the operational window of a torque from a point operational torque to “an acceptable range of torque”.
	Therefore it would have been obvious o one having ordinary skill in the art at the time the invention was made to modify Jusionis in view of Flattinger and Okamoto with Lahti by replacing Jusionis’ point torque of “a motor 22” with Lahti’s “torque” having “an acceptable range” in order to increase the operational window of a torque from a point operational torque to “an acceptable range of torque”.

	Jusionis discloses “a controller” as mapped above, but Jusionis in view of Flattinger, Okamoto and Lahti is silent regarding



However, Timmons discloses, in the same field for “the signal emitted at the exterior end of the module as a light or an audio tone or both, or routed into or though the weld head” (C6:15-17, Fig. 6

    PNG
    media_image7.png
    624
    282
    media_image7.png
    Greyscale
),

do one or more of:  
output at least one (a digital or electronic signal for display; C6:19-22) of a visual signal (a digital or electronic signal for display; C6:19-22), an acoustic signal, or a haptic signal; 

(a digital or electronic signal; C6:19) for at least one (a digital or electronic signal for display; C6:19-22) of visual output (the output for “a digital or electronic signal for display”; C6:19-22), acoustic output, or haptic output on another device; or store an indication on a storage unit, 

The advantage of using Timmons’ display is to provide a well-known man-machine interface.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Jusionis in view of Flattinger, Okamoto and Lahti with Timmons by adding Timmons’ display to Brock’s Motor Torque Monitor in order to provide a well-known man-machine interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Myers (US-4831234), Minato (US-8630095), Tiberghien (US-20100025383), Mehn (US-20110220629).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/GYOUNGHYUN BAE/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761